DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment, filed 7/29/2022, in which claims 5 and 9 were cancelled, and claims 1, 4, 8 and 11 were amended.  Claims 1-4, 6-8 and 10-22 are pending.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Election/Restrictions
Applicant elected Group I and the species KRAB and HP1A without traverse in the reply filed on 12/21/2021.
The election of KRAB and HP1A was interpreted as an election of the sequence of SEQ ID NO: 59 of claim 9 of the 5/7/2021 claim set, which the specification discloses a nucleotide sequence encoding MS2-HP1A-KRAB (e.g., paragraph [00131]).  The elected species of SEQ ID NO: 59 is free of the prior art.  Thus, examination of the Markush claim, claim 9 of the 5/7/2021 claim set, was extended to all nonelected species.  All alternatives recited in the Markush group of claim 9 (now claim 1) are free of the prior art.
Claims 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2021.
Claims 1-4, 6-8 and 10-13 are under consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/899,584, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘584 application fails to provide support for the claimed synthetic repression system comprising “a nucleotide sequence encoding a multifunctional Cas nuclease.”  The ‘584 application discloses Streptococcus pyogenes Cas9 and nucleic acid sequences encoding the SpCas9 protein.  The single species is not sufficient to support the presently claimed genus of “multifunctional Cas nuclease” or the unnamed species of multifunctional S. aureus Cas9.  The ‘584 application fails to provide support for a guide RNA sequence of 15 or fewer nucleotides in length, and repression domains selected from the group consisting of SIN3A, HDT1 and NIPP1.
The disclosure of the prior-filed application, Application No. 62/757,679, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘679 application fails to provide support for the claimed synthetic repression system comprising “a nucleotide sequence encoding a multifunctional Cas nuclease.”  The ‘679 application discloses Streptococcus pyogenes Cas9 and nucleic acid sequences encoding the SpCas9 protein.  The single species is not sufficient to support the presently claimed genus of “multifunctional Cas nuclease” or the unnamed species of multifunctional S. aureus Cas9.  The ‘679 application fails to provide support for a guide RNA sequence of 15 or fewer nucleotides in length, a guide sequence that targets within 100 base pairs upstream of a TATA box region of MyD88, guide sequence selected from SEQ ID NOS: 1 and 2, repression domains selected from the group consisting of SIN3A, HDT1 and NIPP1.
Claims 1-4, 6-8 and 10-13 have an effective filing date of 11/7/2019, which is the filing date of PCT/US2019/060285.

Information Disclosure Statement
Receipt of information disclosure statements is acknowledged.  The signed and initialed PTO-1449s have been mailed with this action.

Response to Arguments - Claim Objections
	The objections to claims 1, 4, 8 and 11 have been withdrawn in view of Applicant’s amendment to the claims in the reply filed 7/29/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new rejection, necessitated by the amendment filed 7/29/2022.
Claim 1 recites the limitation "the aptamer RNA binding bacteriophage MS2 coat protein" in part (b), lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  Part (a) of the claim sets forth “an RNA binding protein.”  It would be remedial to amend part (a) to recite, “an MS2 aptamer target site specific for an RNA binding bacteriophage MS2 coat protein.”
Claims 2-4 and 10-13 depend from claim 1 and are rejected for the same reason applied to claim 1.
Claim 6 is dependent upon a canceled claim (i.e., claim 5) and is therefore “incomplete.”  See MPEP § 608.01(n)(V).
Claim 6 recites the limitation "The synthetic repression system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 cannot provide antecedent basis, because it is cancelled.
Claim 6 recites the limitation "the gRNA" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 cannot provide antecedent basis, because it is cancelled.
Claim 6 recites the limitation "the MS2 aptamer target site" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 cannot provide antecedent basis, because it is cancelled.
Claim 6 recites the limitation "the guide sequence" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 cannot provide antecedent basis, because it is cancelled.
It would be remedial to add an independent claim from which claim 6 properly depends. 
Claim 7 is dependent upon a canceled claim (i.e., claim 5) and is therefore “incomplete.”  See MPEP § 608.01(n)(V).
Claim 7 recites the limitation "The synthetic repression system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 cannot provide antecedent basis, because it is cancelled.
Claim 7 recites the limitation "the repression domain" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 cannot provide antecedent basis, because it is cancelled.
It would be remedial to add an independent claim from which claim 7 properly depends. 
Claim 8 depends from claim 7 and is rejected for the same reasons applied to claim 7.
Claim 8 recites the limitation "the nucleotide sequence of (b)" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 cannot provide antecedent basis, because it is cancelled.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-8 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (WO 2016/094872 A1; see the entire reference).  This is a new rejection, necessitated by the amendment filed 7/29/2022.
Claims 6-8 depend from a canceled claim.  Thus, the metes and bounds of the claims are unclear.  See the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  The claims do not depend from independent claim 1.  Thus, they are  not interpreted as being limited by the elements and sequences of claim 1.
Regarding claim 6, Zhang et al teach a single vector comprising CRISPR system elements (paragraphs [00148], [00211] and [00349]).  Zhang et al teach that the single vector is a DNA base viral system for delivery in vivo (e.g., paragraph [00419]).   Zhang et al teach the CRISPR system comprising a nucleotide sequence encoding a dead, single guide RNA comprising a sequence capable of hybridizing to a genomic locus of interest in a cell of 12-15 nucleotides in length, and an MS2 aptamer (e.g., paragraphs [0020], [0023], [0071] and [0074]).  Zhang et al teach the CRISPR system comprising a nucleotide sequence encoding a MS2 bacteriophage coat protein fused to a repressor (e.g., paragraphs [0023] and [0071]).  Zhang et al teach the CRISPR system comprising a nucleotide sequence encoding an active Cas9 nuclease protein (e.g., paragraphs [0023] and [0026]).
Regarding claim 7, Zhang et al teach a repressor domain that is a KRAB domain (e.g., paragraphs [0071], [00186]).
Regarding claim 8, Zhang et al teach MS2 bacteriophage coat protein is fused to at least two repression domains (e.g., paragraph [0081]).

Response to Arguments - 35 USC § 103
The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Zhang et al in view of Yamagata et al is moot in view of Applicant’s cancellation of the claim in the reply filed 7/29/2022.
	The rejection of claims 1, 2 and 10-13 under 35 U.S.C. 103 as being unpatentable over Zhang et al in view of Yamagata et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 7/29/2022.
	The rejection of claims 6-8 under 35 U.S.C. 103 as being unpatentable over Zhang et al in view of Yamagata et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 7/29/2022.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699